Exhibit 10.22

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT ("Agreement") is effective as of the 1st day of June,
2012 (the "Effective Date") by and between Ad Shark, Inc. a California
corporation with an address at 27665 Forbes Rd #103, Laguna Niguel, CA 92677,
(attn.: Wayne Irving, CEO "Ad Shark" or the "Company"), and Paul West, an
individual with an address at 3175 Seabury Street, Carlsbad, CA 92010, email:
pwest@monsteroffers.com ("Consultant").

 

RECITALS:

 

WHEREAS, the Consultant has been providing services as an independent
contractor, and not as an employee, to Ad Shark without compensation since
January, 2012 (the "Past Services"); and

WHEREAS, Ad Shark desires to engage the services of the Consultant to perform
additional consulting services for Ad Shark as described below in Section 2 as
an independent contractor, and not as an employee (the "Future Services"); and

WHEREAS, Ad Shark desires to compensate the Consultant for his rendering of the
Past Services, as well as for his rendering of the Future Services as of and
subsequent to the Effective Date, and the Consultant desires to perform such
services and to be compensated for his services previously rendered or to be
rendered.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties agree as follows:

1. Consulting Services; Scope of Relationship. The Company agrees to retain the
Consultant as an independent contractor (the "Engagement"), and Consultant
hereby accepts such Engagement and in connection therewith agrees to perform the
following services (the "Services"): consult with the Ad Shark Board of
Directors, the officers of the Company, and the heads of the Company's
administrative staff, at reasonable times. Consultant also agrees to provide, on
a best efforts basis, such services to assist Ad Shark in continued advancement
of daily deal analytic and reporting services in conjunction with the Company's
business strategy. Without limiting the generality of the foregoing, the
Consultant will also assist Ad Shark in developing, studying and evaluating new
customer opportunities and strategic relationships thereon when advisable, and
to assist in matters of corporate activities pertaining thereof.

2. Consulting Fees. In consideration of entering into this Agreement,
Consultant's rendering of the Prior Services and Consultant's rendering of the
Future Services, the Company shall pay to Consultant a common stock grant of One
Million Five Hundred Thousand (1,500,000) restricted shares, which shares shall
be delivered to Consultant within five (5) days of the Effective Date.

 

3. Confidentiality; Noncircumvention; Equitable Relief The parties understand
and agree that this Agreement is subject to the terms and conditions of the
Confidentiality Agreement, attached hereto and incorporated herein as Exhibit A
(the "Confidentiality Agreement").

4. Term and Termination. The term ("Term") of this Agreement shall commence as
of the Effective Date and shall terminate on the date that is three (3) months'
subsequent to the Effective Date, except that the Company may terminate this
Agreement for any reason or for no reason prior to the end of the above-stated
Term by giving ten (10) days' written notice of termination to Consultant in
accordance with the notice provisions of Section 6 below.

5. Independent Contractor. Consultant is an independent contractor. Consultant
shall not be deemed for any purpose to be an employee or agent of Company, and
neither party shall have the power or authority to bind the other party to any
contract or obligation. Consultant is not entitled to unemployment insurance or
workers compensation insurance and Consultant shall be solely responsible for
timely remittance to appropriate authorities of all federal, state, and local
taxes and charges incident to the provision of and payment of compensation for
Services, and to the operation of Consultant's business, including but not
limited to payment of worker's compensation insurance premiums, social security
taxes (FICA, FUTA, OASDI, Medicare hospitalization), and federal and state
income taxes (including quarterly estimated taxes). CONSULTANT SHALL NOT HOLD
HIMSELF/HERSELF/ITSELF OUT OR OTHERWISE REPRESENT HIMSELF/HERSELF/ITSELF TO ANY
PERSON OR ENTITY AS ANYTHING OTHER THAN AN INDEPENDENT CONSULTANT OF THE
COMPANY, REGARDLESS OF ANY TITLE OR DESIGNATION THAT CONSULTANT MAY HOLD WITH
THE COMPANY.

6. General. Entire Agreement; Amendments; Capitalized Terms in Exhibits or Other
Attachments. This Agreement, together with any attachments hereto, is the entire
agreement between the parties and supersedes all earlier and simultaneous ag
eements regarding the subject matter, including, without limitation, any
previous agreements between the parties relating to the Past Services. This
Agreement may be amended only in a written document, signed by both parties,
with the exception that Exhibit "A" may be amended from time to time in the sole
and absolute discretion of Iconosys. Capitalized terms in any exhibits or other
attachments to this Agreement shall have the meanings given to them in this
Agreement, unless otherwise defined in the applicable attachment.
Indemnification. Each party (the "Indemnifying Party") agrees to fully indemnify
and hold the other party and the other party's affiliates (collectively, the
"Indemnified Party") harmless against any and all losses, damages, liabilities,
judgments, settlements, penalties, costs and other expenses (including, without
limitation, attorneys' and accountants' fees) (collectively, "Losses"), incurred
or suffered by the Indemnified Party, which are based upon or related to any act
or omission, directly or indirectly, by or on behalf of the Indemnifying Party,
except to the extent that Losses arise or relate to the willful misconduct or
gross negligence of the Indemnified Party. Governing Law and Forum; Attorney
Fees. Subject to the provisions relating to "Equitable Relief' set forth in
Section 10 of the Confidentiality Agreement, any disputes under this Agreement
shall be brought in the state courts and the Federal courts located in Orange
County, California, and the parties hereby consent to the personal jurisdiction
and venue of these courts. Process in any action or proceeding referred to in
the preceding sentence may be served on any party anywhere in the world. If any
party initiates legal action to enforce its rights under this Agreement, the
prevailing party shall be entitled to recover against the non-prevailing party
such attorneys' fees as may be awarded by a court of competent jurisdiction,
together with its costs of suit incurred therein. Assignment; Binding Effect.
This Agreement is freely assignable by Ad Shark. This Agreement may not be
assigned by Consultant without the express written consent of Ad Shark, and any
transfer, assignment, or delegation by Consultant without such prior written
consent is invalid. This Agreement binds and inures to the benefit of the
parties' heirs, successors and permitted assigns. No Waivers, Cumulative
Remedies. A party's failure to insist upon strict performance of any provision
of this Agreement is not a waiver of any of its rights under this Agreement.
Except if expressly stated otherwise, all remedies under this Agreement, at law
or in equity, are cumulative and nonexclusive. Severability. If any portion of
this Agreement is held to be unenforceable, the unenforceable portion must be
construed as nearly as possible to reflect the original intent of the parties,
the remaining portions remain in full force and effect, and the unenforceable
portion remains enforceable in all other contexts and jurisdictions. Notices.
Any notice required or permitted by this Agreement shall be in writing in the
English language and shall be given by: (i) registered or certified mail, return
receipt requested, postage prepaid; (ii) confirmed facsimile or electronic mail
transmission; or (iii) by pre-paid next day, overnight delivery service such as
Federal Express or United Parcel Service, made to the other party at the
address, facsimile number or e-mail address listed above or to such other
address, facsimile number or e-mail address as either party may hereafter
designate in writing. All such notices shall be effective upon receipt or upon
transmittal of the applicable facsimile or email, as evidenced by written,
printed or electronic evidence of receipt or acknowledgement of the same by the
receiving party. Captions. All captions are for purposes of convenience only and
are not to be used in interpretation or enforcement of this Agreement.

[signature page to follow]

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

AD SHARK, INC.

 

By: s/s Wayne Irving II

Wayne Irving, II

Title: CEO

 

CONSULTANT

 

/s/ Paul West

Paul West

 

 
 

 

CONFIDENTIALITY AGREEMENT

This CONFIDENTIALITY AGREEMENT (this "Agreement") is entered into and made
effective as of June 1, 2012 (the "Effective Date") by and between Ad Shark,
Inc., a California corporation (the "Company") and Paul West, an individual
residing in California ("Consultant").

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby agree as follows:

1. Confidential Information.

(a) Company Information. Consultant shall at all times during the term of
Consultant's performance of consultant services for the Company as described
and/or pursuant to that certain Consulting Agreement dated as of the Effective
Date by and between the Company and the Consultant (the "Consulting Agreement")
and thereafter, hold in strictest confidence, and not use, except for the
benefit of the Company, or disclose to any person, firm or corporation without
written authorization of the Board of Directors of the Company or an authorized
officer of the Company, any Confidential Information of the Company. As used
herein, "Confidential Information" means any Company proprietary information,
technical data, Trade Secrets or know-how, including, but not limited to,
research, product plans, products, services, investors, business partners,
customer lists and customers (including, but not limited to, those customers of
the Company on whom Consultant has called or with whom Consultant became
acquainted during the term of Consultant's performance of services for the
Company pursuant to the Consulting Agreement), markets, technology,
developments, inventions, processes, methods of operation, formulas, designs,
drawings, engineering, marketing, finances or other business information
disclosed to Consultant by the Company either directly or indirectly in writing,
orally or by drawings or observation of parts or equipment. For the purposes of
this Agreement, "Trade Secret" shall mean any and all Confidential Information
that derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use, including but not limited to, all trademarks, domain
names, copyrights and patents and applications thereof, all trade secrets,
inventions, processes, procedures, research records, market surveys and know-how
and other technical papers. "Confidential Information" does not include any of
the foregoing items which has become publicly known and made generally available
through no wrongful act of Consultant or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof.

(b) Former Employer Information. Consultant shall not, during Consultant's
performance of services for the Company under the Consulting Agreement,
improperly use or disclose any proprietary information or Trade Secrets of any
former or concurrent employer or other person or entity, and Consultant shall
not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(c) Third Party Information. Consultant shall hold all confidential or
proprietary
information that the Company has received from any third party to which it is
the Company's obligation to maintain the confidentiality of such information and
to use it only for certain limited purposes in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Consultant's work for the Company consistent with the
Company's agreement with such third party.

(d) Obligations on Unauthorized Disclosure. Consultant agrees that if, at any
time,
Consultant becomes aware of any unauthorized access to or possession or
knowledge of any Information or Trade Secrets, Consultant shall immediately
notify Company. In the event that Consultant has directly or indirectly
disclosed, published or made available to third parties without authorization as
provided in this Agreement any Confidential Information, Consultant further
agrees to provide any and all reasonable assistance to Company to protect the
confidentiality of such Confidential Information. Consultant also agrees to take
all reasonable steps requested by Company to prevent the recurrence of such
unauthorized access, use, possession, or knowledge.

2. Inventions. Consultant hereby represents, warrants and covenants with respect
to Prior

Inventions or Inventions (each, as defined below), as the case may be, as
follows:

(a) Assignment of Inventions. Consultant shall make, or will promptly make, full

written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of Consultant's right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, methods, processes, ideas, trademarks or Trade Secrets, whether or
not patentable or registrable under copyright or similar laws, which Consultant:
(i) may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice; or (ii) may have solely or
jointly conceived or developed or reduced to practice, or caused to be conceived
or developed or reduced to practice during the period of time Consultant
performs services for the Company pursuant to the Consulting Agreement
(collectively referred to as "Inventions"). Consultant hereby acknowledges that
all original works of authorship that are made by Consultant (solely or jointly
with others) within the scope of and during the period of Consultant's
performance of services for the Company pursuant to the Consulting Agreement and
that are protectible by copyright are "works made for hire," as that term is
defined in the United States Copyright Act. Consultant hereby understands and
agrees that the decision whether or not to commercialize or market any invention
developed by Consultant solely or jointly with others is within the Company's
sole discretion and for the Company's sole benefit, and that no royalty will be
due to Consultant as a result of the Company's efforts to commercialize or
market any such invention. By executing this Agreement, Consultant represents
that there are no inventions, original works of authorship, developments,
improvements, and Trade Secrets which were made by Consultant prior to
Consultant's performance of services for the Company pursuant to the Consulting
Agreement (collectively referred to as "Prior Inventions"), which belong to
Consultant and which relate to the Company's business, products or research and
development. If in the course of Consultant's performance of services for the
Company pursuant to the Consulting Agreement, Consultant incorporates or has
incorporated into a product, process or machine for the benefit of the Company a
Prior Invention owned by Consultant or in which the Consultant has an interest,
the Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.

(b) Inventions Assigned to the United States. Consultant shall assign to the
United
States government all Consultant's right, title, and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.

(c) Maintenance of Records. Consultant shall keep and maintain adequate and
current written records of all Inventions made solely or jointly with others
during the term of Consultant's performance of services for the Company pursuant
to the Consulting Agreement. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property of the Company at all times.

(d) Patent and Copyright Registrations. Consultant shall assist the Company, or
its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Consultant agrees that it is Consultant's obligation to execute or
cause to be executed, when it is in Consultant's power to do so, any such
instrument or papers after the termination of this Agreement. If the Company is
unable because of the Consultant's mental or physical incapacity or for any
other reason to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then Consultant hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Consultant's agent and attorney
in fact, to act for and in Consultant's behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Consultant.

3. Conflicting Business Activities; Non-circumvention; No Publicity. Consultant
shall not,

during the term of Consultant's performance of services for the Company pursuant
to the Consulting Agreement, engage in any other consulting or other business
activity directly related to the business in which the Company is now involved
or become involved during the term of Consultant's performance of services for
the Company pursuant to the Consulting Agreement, nor will Consultant engage in
any other activities that conflict with Consultant's obligations to the Company.
In addition, each party agrees that it will not attempt, either directly or
indirectly, to in any way circumvent, avoid, bypass, or obviate the other party
so as to avoid the other party's business and/or financial participation or
remuneration from, any transaction relating to the subject matter of this
Agreement or the Consulting Agreement. Unless otherwise required by law or as
may be reasonably required in connection with each party's performance under
this Agreement or under the Consulting Agreement, the parties agree to not to
disclose their participation in the undertakings relating to either this
Agreement or the Consulting Agreement, the existence of the terms of either this
Agreement or the Consulting Agreement, or the fact that the parties may have a
business or contractual relationship, except as may be consented to in writing
by the other party.

4. Returning Confidential Information and Company Documents. At the time of
termination of the term of Consultant's performance of services for the Company
pursuant to the Consulting Agreement, Consultant covenants that Consultant shall
deliver to the Company (and will not keep in Consultant's possession, recreate
or deliver to anyone else): (i) any and all Confidential Information or copies
of such Confidential Information; and (ii) any devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by Consultant in connection with Consultant's
performance of services for the Company pursuant to the Consulting Agreement or
otherwise belonging to the Company, its successors or assigns, including,
without limitation, those records maintained pursuant to paragraph 2(c).

5. Notification of Consultant's Employer. In the event that the Consulting
Agreement is
terminated and/or that Consultant has ceased to provide services to the Company
pursuant to the Consulting Agreement, Consultant agrees to grant consent to
notification by the Company to Consultant's employer about Consultant's rights
and obligations under this Agreement.

6. Solicitation of Company Employees or Company Independent Contractors.
Consultant
covenants that, for a period of twelve (12) months immediately following the
termination of the Consulting Agreement for any reason, whether with or without
cause, Consultant shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company's employees or independent contractors
to leave their employment or engagements with the Company, or take away such
employees or independent contractors, or attempt to solicit, induce, recruit,
encourage or take away the Company's employees or independent contractors,
either for the benefit of Consultant or for any other person or entity.

7. Right to Advice of Counsel. Consultant acknowledges that Consultant has had
the right to consult with counsel and is fully aware of Consultant's rights and
obligations under this Agreement.

8_ This Agreement will be binding upon and inure to the benefit of the parties
hereto and

their respective heirs, executors, administrators, successors and assigns;
provided, however, that without the written consent of the Company, Consultant
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. This Agreement is freely
assignable by the Company.

 

9. Notice Clause. Any notice hereby required or permitted to be given shall be
sufficiently
given if in writing and delivered in person or sent by facsimile, electronic
mail, overnight courier or First Class mail, postage prepaid, to either party at
the address of such party stated below on the signature page of this Agreement
or such other address as shall have been designated by written notice by such
party to the other party. Any notice or other communication required or
permitted to be given under this Agreement will be deemed given (i) upon
personal delivery to the party to be notified (ii) on the day when delivered by
electronic mail to the proper electronic mail address, (iii) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (iv) the first business day after deposit
with a nationally recognized overnight courier, specifying next day delivery, or
(v) the third business day after the day on which such notice was mailed in
accordance with this Section.

10. Equitable Relief.

(a) In the event that the Consultant breaches or threatens to breach this
Agreement,

Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, specific performance or other interim
relief ("Equitable Relief"), as necessary, without breach of this arbitration
agreement and without abridgement of the powers of the arbitrator. Consultant
agrees that no bond or security shall be required in connection with Company's
obtaining such Equitable Relief, and that for purposes of obtaining Equitable
Relief, Company need not prove, and the parties hereby admit, that irreparable
harm or injury will have occurred as a result of any breach by Consultant of
Consultant's obligations under this Agreement. Each and all of the several
rights and remedies provided for in this Agreement shall be construed as being
cumulative, no one of them shall be deemed to be exclusive of the others or of
any right or remedy allowed by law or equity, and pursuit of any one remedy
shall not be deemed to be an election of such remedy, or a waiver of any other
remedy.

11. Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms hereof, shall not affect the validity or enforceability
of any other provision or term of
this Agreement.

12. Integration. This Agreement, together with all exhibits and other
attachments to the
Agreement and any other agreement between the parties that is referenced herein,
including without limitation, the Consulting Agreement, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless in writing and signed by duly authorized
representatives of the parties hereto.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of California.

14. Counterparts; Headings. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument. Section or paragraph headings, as
used in this Agreement, are for convenience only, are not a part hereof, and
shall not be used to interpret any part of this Agreement.

 

 
 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.



"Company"   "Consultant"       Ad Shark, Inc.,     a California corporation    
      By: /s/ Wayne Irving II   /s/ Paul West Wayne Irving II, CEO   Paul West,
an individual residing in California       Mailing Address:   Mailing Address:  
  3175 Seabury Street, Carlsbad, CA 92008       Email Address:   Email Address:
    pwest@monsteroffers.com      



 

 

 

 

 

 

